UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-1906


GEORGE PAUL LAROQUE,

                 Plaintiff - Appellant,

          v.

SARA A. CONTI,

                 Defendant – Appellee,

          and

MICHAEL D. WEST, Bankruptcy Administrator,

                 Party-in-Interest,

JOHN A. NORTHEN, Trustee (Pty),

                 Trustee,

ROBIN VIRGINIA HEINZE,

                 Debtor.



                             No. 09-1907


GEORGE PAUL LAROQUE,

                 Plaintiff - Appellant,

          v.
SARA A. CONTI,

                 Defendant – Appellee,

          and

MICHAEL D. WEST, Bankruptcy Administrator,

                 Party-in-Interest,

JOHN A. NORTHEN, Trustee (Pty),

                 Trustee,

ROBIN VIRGINIA HEINZE,

                 Debtor.



                             No. 09-1908


GEORGE PAUL LAROQUE,

                 Plaintiff - Appellant,

          v.

SARA A. CONTI,

                 Defendant – Appellee,

          and

MICHAEL D. WEST, Bankruptcy Administrator,

                 Party-in-Interest,

JOHN A. NORTHEN, Trustee (Pty),

                 Trustee,

ROBIN VIRGINIA HEINZE,

                 Debtor.


                                  2
                             No. 09-1909


GEORGE PAUL LAROQUE,

                 Plaintiff - Appellant,

          v.

SARA A. CONTI,

                 Defendant – Appellee,

          and

MICHAEL D. WEST, Bankruptcy Administrator,

                 Party-in-Interest,

JOHN A. NORTHEN, Trustee (Pty),

                 Trustee,

ROBIN VIRGINIA HEINZE,

                 Debtor.



                             No. 09-1910


GEORGE PAUL LAROQUE,

                 Plaintiff - Appellant,

          v.

SARA A. CONTI,

                 Defendant – Appellee,

          and



                                  3
MICHAEL D. WEST, Bankruptcy Administrator,

                 Party-in-Interest,

JOHN A. NORTHEN, Trustee (Pty),

                 Trustee,

ROBIN VIRGINIA HEINZE,

                 Debtor.



                             No. 09-1914


GEORGE PAUL LAROQUE,

                 Plaintiff - Appellant,

          v.

SARA A. CONTI,

                 Defendant – Appellee,

          and

MICHAEL D. WEST, Bankruptcy Administrator,

                 Party-in-Interest,

JOHN A. NORTHEN, Trustee (Pty),

                 Trustee,

ROBIN VIRGINIA HEINZE,

                 Debtor.




                                  4
Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge.  (1:08-cv-00564-NCT; 1:08-cv-00568-
NCT; 1:08-cv-00595-NCT; 1:08-cv-00663-NCT; 1:09-cv-00078-NCT;
1:09-cv-00082-NCT)


Submitted:   December 17, 2009        Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Paul LaRoque, Appellant Pro Se.   Sara A. Conti, Appellee
Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 5
PER CURIAM:

              In   these    consolidated    appeals,   George   Paul    LaRoque

appeals the district court’s orders: (1) denying his motions to

vacate the bankruptcy court’s judgments and (2) granting the

Appellee’s motion to dismiss.          We have reviewed the record and

find no reversible error.         Accordingly, we deny LaRoque’s motion

to proceed in forma pauperis and dismiss the appeals for the

reasons stated by the district court.              LaRoque v. Conti, Nos.

1:08-cv-00564-NCT;         1:08-cv-00568-NCT;    1:08-cv-00595-NCT;      1:08-

cv-00663-NCT;       1:09-cv-00078-NCT;       1:09-cv-00082-NCT)       (M.D.N.C.

July 14, 2009).            We dispense with oral argument because the

facts   and    legal   contentions    are    adequately   presented     in   the

materials     before   the    court   and   argument   would    not    aid   the

decisional process.

                                                                      DISMISSED




                                       6